Exhibit 10.52

KOPPERS INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II

Amended and Restated as of

January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I GENERAL    1

Section 1.1

  

Effective Date; Grandfathered Benefits

   1

Section 1.2

  

Intent

   1 ARTICLE II DEFINITIONS AND USAGE    2

Section 2.1

  

Definitions

   2

Section 2.2

  

Usage

   5 ARTICLE III ELIGIBILITY AND PARTICIPATION    6

Section 3.1

  

Eligibility

   6

Section 3.2

  

Participation

   6

Section 3.3

  

Plan Frozen

   6 ARTICLE IV RETIREMENT BENEFITS    7

Section 4.1

  

Normal Retirement Benefit

   7

Section 4.2

  

Early Retirement Benefit

   8

Section 4.3

  

Termination of Employment

   9

Section 4.4

  

Disability

   9

Section 4.5

  

Death

   9

Section 4.6

  

Vesting and Forfeiture of Retirement Benefit

   9 ARTICLE V PAYMENT OF RETIREMENT BENEFITS    11

Section 5.1

  

Distribution of Retirement Benefits

   11

Section 5.2

  

Designation of Beneficiary

   12 ARTICLE VI CHANGE IN CONTROL    13

Section 6.1

  

“Change in Control” Defined

   13

Section 6.2

  

Vesting Upon Change in Control

   13 ARTICLE VII ADMINISTRATION    14

Section 7.1

  

General

   14

Section 7.2

  

Administrative Rules

   14

Section 7.3

  

Duties

   14

Section 7.4

  

Fees

   14 ARTICLE VIII CLAIMS PROCEDURE    15

Section 8.1

  

General

   15

Section 8.2

  

Denials

   15

Section 8.3

  

Notice

   15

Section 8.4

  

Appeals Procedure

   15

Section 8.5

  

Review

   15

Section 8.6

  

Arbitration of Disputes

   16

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE IX MISCELLANEOUS PROVISIONS    17

Section 9.1

  

Amendment and Termination

   17

Section 9.2

  

No Assignment

   17

Section 9.3

  

Successors and Assigns

   17

Section 9.4

  

Governing Law

   17

Section 9.5

  

No Guarantee of Employment

   17

Section 9.6

  

Severability

   17

Section 9.7

  

Notification of Addresses

   17

Section 9.8

  

Bonding

   18

Section 9.9

  

Taxes

   18

Section 9.10

  

Compliance with Section 409A

   18 ARTICLE X FUNDING    19

Section 10.1

  

Employer Liability

   19

Section 10.2

  

Unfunded Plan

   19

Section 10.3

  

Trust

   19

 

ii



--------------------------------------------------------------------------------

KOPPERS INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II

PREAMBLE

Koppers Inc. (the “Company”) recognizes that the Internal Revenue Service
limitations on compensation that may be taken into account for purposes of
determining retirement benefits under a retirement plan qualified under
Section 401(a) of the Internal Revenue Code may prevent some key employees from
realizing sufficient benefits from the Company’s qualified retirement plan. The
purpose of the Koppers Inc. Supplemental Executive Retirement Plan II (formerly
named the Koppers Industries, Inc. Supplemental Executive Retirement Plan II) is
to acknowledge and reward certain key employees of the Company for their efforts
on behalf of the Company by providing additional post employment income to such
key employees in order to facilitate their attainment of adequate levels of
retirement income.

ARTICLE I

GENERAL

Section 1.1 Effective Date; Grandfathered Benefits. The original effective date
of the Plan was December 1, 1997. The Plan, as hereby amended and restated,
shall be effective as of January 1, 2009. The Plan as amended and restated
applies only to a Participant’s Retirement Benefit that accrued on or after
January 1, 2005, or Retirement Benefit that accrued prior to that date but was
not fully vested on December 31, 2004. The Plan preceding this amendment and
restatement applies to any Retirement Benefit that accrued and was vested prior
to January 1, 2005 (“Grandfathered Benefits”); provided that any increase in the
value of any subsidy with respect to Grandfathered Benefits payable upon
retirement prior to the Retirement Plan’s Normal Retirement Date that accrues or
increases as the result of service after December 31, 2004, shall not be treated
as Grandfathered Benefits. The rights, if any, of any person whose status as an
employee of an Employer has terminated shall be determined pursuant to the Plan
as in effect on the date such employee terminated, unless a subsequently adopted
provision of the Plan is made specifically applicable to such person.

Section 1.2 Intent. The Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, as such group is described under
Section 201(2), 301(a)(3), and 401(a)(1) of ERISA. Benefits provided under this
Plan shall be funded solely from the general assets of the Employer and no
participant or beneficiary hereunder shall have any interest or right to such
assets.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND USAGE

Section 2.1 Definitions. Wherever used in the Plan, the following words and
phrases shall have the meaning set forth below unless the context plainly
requires a different meaning:

“Actuarial Equivalent” means a benefit having the same actuarial value as the
benefit it replaces, determined using the same assumptions and methods as are
used for determining an actuarial equivalent benefit under the Retirement Plan.

“Accumulated Service” means Accumulated Service as defined in the Retirement
Plan.

“Administrator” means the Pension Committee appointed by the Board, or such
other person or persons as designated by the Board.

“Board” means the Board of Directors of the Company.

“Change in Control” means a change in the ownership or control of the Company,
as defined in Section 6.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference to a particular Code section shall include any provision which
modifies, replaces or supersedes it.

“Company” means Koppers Inc and any successor entity, and any entity that
acquires ownership or control of Koppers Inc. or any successor entity.

“Disability” or “Disabled” means a physical or mental condition of a Participant
resulting from a bodily injury, disease, or mental disorder which renders him
incapable of continuing in the employment of the Employer. Such Disability shall
be determined by the Administrator, in its sole and complete discretion, based
upon appropriate medical advice and examination, and taking into account the
ability of the Participant to continue in his or her same or similar, position
with the Employer.

“Early Retirement Date” means the date on which a Participant retires from
employment with the Employer after becoming eligible for an early retirement
benefit under the Salaried Plan thereunder by reason of having (1) reached the
age of 60 and completed 25 years of Accumulated Service, or (2) reached the age
of 55 and completed 10 years of Accumulated Service, or (3) in the case of a
Participant who has been Involuntarily Terminated on or after January 1, 1998
(other than a Participant who has ceased to be an active employee performing his
or her normal job function but who is accruing benefits pursuant to a severance
arrangement or employment contract with the Company), completed 30 years of
Accumulated Service.

“Employer” means the Company and any other entity related to the Company in a
manner described in Sections 414(b), (c), (m) or (o) of the Code.

 

2



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Any reference to a particular ERISA section shall include any
provision which modifies, replaces, or supersedes it.

“Final Average Pay” means, with respect to any Participant, the sum of the
following amounts: (i) the highest monthly base salary (excluding bonuses and
other variable payments) paid in his or her last sixty (60) calendar months of
full-time employment with the Employer multiplied by twelve (12); provided,
however, that if a Participant has fewer than sixty (60) calendar months of
full-time employment with the Employer, there shall be used in this clause the
average of his or her regular base salary (excluding bonuses and other variable
payments) during all of his or her calendar months of full-time employment with
the Employer; plus (ii) the average incentive payment made for the last five
(5) years of employment.

“Involuntarily Terminated” means any termination of a Participant’s employment
with an Employer by reason of the discharge, firing or other involuntary
termination of the Participant’s employment by action of such Employer, other
than a Termination for Cause (as determined in good faith by the Administrator).

“Normal Form” means the normal form of distribution of the Participant’s
Retirement Plan Benefit (i.e., a single life annuity for an unmarried
Participant or a joint and 50% survivor annuity for a married Participant).

“Normal Retirement Age” means the age 65, or such other age that is defined from
time to time as the normal retirement age under the Retirement Plan.

“Normal Retirement Date” means the date on which a Participant attains the
Normal Retirement Age.

“Participant” means an eligible employee of an Employer who is participating in
the Plan in accordance with Section 3.2.

“Plan” means the Koppers Inc. Supplemental Executive Retirement Plan II, as set
forth herein and as it may be amended from time to time.

“Plan Year” means the calendar year.

“Qualified Plan” means the Retirement Plan and any other defined benefit pension
plan(s) (within the meaning of Section 414(j) of the Code) intended to be
qualified under Section 401(a) of the Code adopted and maintained by the
Employer that provides benefits to Participants in this Plan.

“Qualified Plan Benefit” means the annuity annual equivalent benefit, expressed
in the form of the annuity payable to a Participant under Section 5.1 hereof,
that can be derived from the Qualified Plan. The determination of such annuity
annual equivalent benefit shall be made

 

3



--------------------------------------------------------------------------------

using the mortality table that is in effect at such time for the Retirement
Plan, an interest rate equal to the interest rate used under FAS 87 for the
Retirement Plan for the previous year, and a commencement age under the
Qualified Plan that is the same age at which the Retirement Benefit is to
commence hereunder, in accordance with procedures established by the
Administrator.

“Retirement Benefit” means the benefit payable under this Plan, as determined
under Article IV.

“Retirement Plan” means the Retirement Plan for Koppers Inc., as subsequently
amended and restated from time to time hereafter.

“Retirement Plan Benefit” means the benefit payable to a Participant under the
Retirement Plan.

“Separation from Service” means a Participant’s separation from service with the
Employer within the meaning of Section 409A of the Code. A Separation from
Service occurs when the facts and circumstances indicate that the Employer and
the Participant reasonably anticipate that no further services would be
performed after a certain date or that the level of services the Participant
would perform after such date would permanently decrease to no more than 20% of
the average level of services performed over the immediately preceding 36-month
period (or, if shorter, the entire period of the Participant’s employment with
the Employer).

“Social Security Benefit” means the annual benefit payable under the Social
Security Act at the Participant’s Social Security Retirement Age, relating to
Old-Age and Disability benefits, determined under the provisions of the Social
Security Act in effect on the date of a Participant’s Separation from Service.
The Social Security Benefit will be calculated assuming that a Participant will
not receive any future income that would be treated as wages for purposes of
such Act, except that in the case of any deferred vested Retirement Benefit
payable under Section 4.3, the Social Security Benefit will be calculated
assuming that the Participant will receive the maximum amount of future income
that would be treated as wages for purposes of the Social Security Act from the
date of his or her Separation from Service until the Social Security Retirement
Age.

“Social Security Normal Retirement Age” means the age used as the retirement age
under Section 216(1) of the Social Security Act, as amended.

“Specified Employee” has the meaning set forth in Section 1.409A-1(i) of the
Treasury Regulations issued under Section 409A of the Code.

“Termination for Cause” means the termination of a Participant’s employment due
to (a) the willful and continued failure by the Participant to substantially
perform his or her duties of employment (other than any such failure resulting
from incapacity due to physical or mental illness) or any such actual or
anticipated failure after the issuance of a notice of termination, after a
written demand for substantial performance is delivered to the Participant by
the Board, which

 

4



--------------------------------------------------------------------------------

demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his or her duties, and the
Participant is given a reasonable opportunity to remedy such identified failure
to perform, or (b) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Employer, monetarily or otherwise.
For purposes of this definition, no act or failure to act, shall be deemed
“willful” unless done, or omitted to be done, not in good faith and without
reasonable belief that such action or omission was in the best interest of the
Employer.

Notwithstanding the foregoing, a Participant shall not be considered to have
been terminated for cause unless there is delivered to the Participant a copy of
a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice to the
Participant and an opportunity for the Participant, with legal counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
the Participant was engaged in the type of conduct set forth above in this
definition, which specifies particular details and examples of such conduct.

“Years of Service” means the total number of years of “credited service” (as
defined in the Retirement Plan) credited to a Participant under the Retirement
Plan. In no event shall more than thirty-five (35) years be credited to any
Participant, regardless of his or her actual period of service with the Employer
or the number of years of credited service accumulated by the Participant under
the Retirement Plan. At the discretion of the Administrator, Participants may be
granted additional Years of Service that relate to employment with another
employer for purposes of determining Retirement Benefits under this Plan, upon
such terms and conditions as the Administrator may require (which conditions may
include, but not be limited to, completion of a period of future service with
the Employer and reducing the Participant’s Retirement Benefit hereunder by the
pension benefits provided by such other employer).

Section 2.2 Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.

 

5



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

Section 3.1 Eligibility. An employee of an Employer shall be eligible to
participate in the Plan if he or she is (i) an elected corporate officer of the
Employer and agrees to enter into a non-compete, non-solicitation
confidentiality agreement or (ii) a senior manager of the Employer who has been
selected for participation in this Plan and agrees to enter into a non-compete,
non-solicitation confidentiality agreement and who is participating in the
Retirement Plan; provided, however, that any such employee shall be eligible to
participate only to the extent, and for the period, that he or she is a member
of a select group of management or highly compensated employees, as such group
is described under Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The Board
shall make all determinations of eligibility in its sole and absolute
discretion.

Section 3.2 Participation. An employee who is eligible to participate in the
Plan pursuant to Section 3.1 as an elected corporate officer of the Employer and
who is participating in the Retirement Plan shall automatically become a
Participant upon election to such office and the execution of a non-compete,
non-solicitation confidentiality agreement. Each other employee who is eligible
to participate in the Plan pursuant to Section 3.1 shall become a Participant at
such time and for the period as he or she is designated as eligible by the Board
or, if no such period is specified, until his or her participation ceases in
accordance with the terms of the Plan.

Section 3.3 Plan Frozen. Notwithstanding the foregoing, no employee shall become
eligible to participate in this Plan after December 31, 2006, and the Retirement
Benefit of any Participant in the Plan as of December 31, 2006, was frozen on
such date and will not thereafter increase.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT BENEFITS

Section 4.1 Normal Retirement Benefit.

(a) Eligibility and Commencement. Subject to Section 4.6(b), a Participant who
retires from employment with the Employer on or after his or her Normal
Retirement Date shall receive a Retirement Benefit, determined in accordance
with Section 4.1(b), which shall commence to be paid after the Participant’s
retirement from the Employer becomes effective. The time and form of payment of
the Retirement Benefit shall be determined in accordance with Section 5.1.

(b) Amount. The Retirement Benefit for a Participant who retires on or after his
or her Normal Retirement Date shall be an annual amount, payable in the form
specified under Section 5.1 that is equal to the following:

 

  (1) The product of the following amounts:

 

  (A) two percent (2%) of such Participant’s Final Average Pay multiplied by

 

  (B) his or her Years of Service (not in excess of thirty-five (35) years);

 

  (2) Reduced by the following amounts:

 

  (A) the Qualified Plan Benefit;

 

  (B) the annuity annual equivalent benefit, expressed in the form of the
annuity payable to a Participant under Section 5.1 hereof, payable under any
other nonqualified retirement plan maintained by the Employer or Koppers
Company, determined using the mortality table specified in the Retirement Plan,
an interest rate equal to the interest rate used under FAS 87 for the Retirement
Plan for the previous year, and a commence age that is the same age at which the
Retirement Benefit is to commence hereunder, in accordance with procedures
established by the Administrator;

 

  (C)

the annuity annual equivalent benefit, expressed in the form of the annuity
payable to a Participant under Section 5.1 hereof, of the value of Company stock
held in the Participant’s account in the Employee Savings Plan of Koppers
Industries, Inc. and Subsidiaries, and any successor plan, that is attributable
to Employer contributions contributed to such plan since 1995, determined using
the mortality table specified in the Retirement Plan, an interest rate equal to
the interest rate used under FAS 87 year end disclosures for the Retirement Plan
for the previous year

 

7



--------------------------------------------------------------------------------

 

and a commencement age that is the same age at which the Retirement Benefit is
to commence hereunder, in accordance with procedures established by the
Administrator. For this purpose, the account balance will be projected to the
Participant’s actual retirement date (or Normal Retirement Date, in the case of
a deferred vested Retirement Benefit payable under Section 4.3) at an assumed
rate of appreciation of nine percent (9%) per year; and

 

  (D) Fifty percent (50%) of the Social Security Benefit; provided, however,
that this reduction shall not apply until a Participant reaches his or her
Social Security Normal Retirement Age.

Section 4.2 Early Retirement Benefit.

(a) Eligibility and Commencement. Subject to Section 4.6(b), a Participant who
retires on or after his or her Early Retirement Date, but before his or her
Normal Retirement Date, shall receive a Retirement Benefit, determined in
accordance with Section 4.2(b), which shall commence to be paid after the
Participant’s retirement from the Employer becomes effective. The time and form
of payment of the Retirement Benefit shall be determined in accordance with
Section 5.1.

(b) Amount. The Retirement Benefit payable to a Participant who retires on or
after his or her Early Retirement Date, but before his or her Normal Retirement
Date, shall be an amount determined in accordance with the following, and
subject to reduction for payment before the Participant’s Normal Retirement
Date, as provided below:

 

  (1) Age 60 / 25 Years. A Participant who retires at sixty (60) or more years
of age, but before his or her Normal Retirement Date, and who has twenty-five
(25) or more Years of Service, shall receive a Retirement Benefit, determined in
accordance with Section 4.1(b), which shall commence to be paid immediately,
without any reduction for payment beginning before his or her or her Normal
Retirement Age.

 

  (2) Age 55 / 10 Years of Service. A Participant who retires at fifty-five
(55) or more years of age but less than sixty (60) years of age, and who has ten
(10) or more Years of Service, shall receive a Retirement Benefit, determined in
accordance with Section 4.1(b), which shall commence to be paid immediately;
provided, however, that the Retirement Benefit shall be reduced by three percent
(3.0%) per year for each year by which payment commences before the Participant
reaches age 60.

 

  (3) Involuntary Termination and 30 Years of Service. A Participant whose
employment is Involuntarily Terminated and who has thirty (30) or more Years of
Service, shall receive a Retirement Benefit, determined in accordance with
Section 4.1(b), which shall commence to be paid immediately; provided, however,
that the Retirement Benefit shall be reduced by three percent (3.0%) per year
for each year by which payment commences before the Participant reaches age 60.

 

8



--------------------------------------------------------------------------------

Section 4.3 Termination of Employment. Except as provided in Section 4.2(b)(3)
if a Participant incurs a Separation from Service with the Employer for reasons
other than Termination for Cause after satisfying the vesting requirement under
Section 4.6(a), but before the attainment of his or her Early Retirement Date or
Normal Retirement Date, he shall receive a Retirement Benefit, determined under
Section 4.1(b) as of his or her Normal Retirement Date, but such benefit shall
be calculated by using his or her Final Average Pay and Years of Service as of
the effective date of his or her Separation from Service. Notwithstanding
satisfaction of the vesting requirements in Section 4.6(a), no Retirement
Benefit shall be payable hereunder if a Participant incurs an event causing
forfeiture of such benefits under Section 4.6(b). A Participant shall receive
payment of his or her Retirement Benefit in a single lump sum within 60 days
after his or her Separation from Service if the present value of the
Participant’s Retirement Benefit does not exceed $5,000, determined in
accordance with the assumptions and procedures established by the Administrator.

Section 4.4 Disability. If a Participant becomes Disabled while in the
employment of the Employer after satisfying the vesting requirement under
Section 4.6(a), but before the attainment of his or her Early Retirement Date or
Normal Retirement Date, he or his or her beneficiary or beneficiaries shall
receive a Retirement Benefit upon attaining his or her Normal Retirement Date,
determined under Section 4.1(b), but such Retirement Benefit shall be calculated
using the Participant’s Final Average Pay and Years of Service as of the
effective date of his or her Disability and the actual Social Security Benefit
that he or she eventually receives. The Board may in its discretion provide that
the amount of such Retirement Benefit shall be enhanced by taking into account
additional Years of Service which are reasonably expected to have occurred
absent the Participant’s Disability. Notwithstanding satisfaction of the vesting
requirements in Section 4.6(a), no Retirement Benefit shall be payable hereunder
if a Participant incurs an event causing forfeiture of such benefits under
Section 4.6(b).

Section 4.5 Death. If a Participant with five (5) or more Years of Service dies
while in the employment of the Employer, his or her beneficiary or beneficiaries
shall be entitled to, and shall receive, payment of the Participant’s Retirement
Benefit, payable unreduced as soon as practicable following the Participant’s
death.

Section 4.6 Vesting and Forfeiture of Retirement Benefit.

(a) Vested Benefits. Except as provided in subsection (b) below, a Participant
who is in the active employ of an Employer shall have a vested right to his or
her Retirement Benefit upon the occurrence of any of the following:

 

  (1) his or her completion of five (5) Years of Service, which includes any
Years of Service prior to the effective date of the Plan described in
Section 1.1 hereof;

 

  (2) the attainment of his or her Normal Retirement Age; or

 

9



--------------------------------------------------------------------------------

  (3) the occurrence of a Change in Control at any time.

(b) Forfeiture. Notwithstanding subsection (a), upon the occurrence of any of
the following, a Participant’s Retirement Benefit hereunder shall be forfeited,
and no such benefit shall be payable hereunder:

 

  (1) his or her Termination for Cause;

 

  (2) his or her breach of any non-compete, non-solicitation confidentiality
agreement with the Company; (The terms of the non-compete, non-solicitation,
confidentiality agreement will become null and void if the Participant’s
employment is Involuntarily Terminated by reason of layoff.)

 

  (3) without the consent of the Chief Executive Officer of the Company, his or
her becoming, directly or indirectly, involved, whether alone or as a partner,
joint venturer, franchisee, franchiser, officer, director, employee, independent
contractor, employer, agent, shareholder or other owner or operative in any
other business that competes with the Employer;

 

  (4) his or her directly or indirectly, soliciting or inducing or attempting to
solicit or induce, any employee of Employer to leave Employer for any reason
whatsoever or hire any employee of Employer;

 

  (5) without the consent of the Chief Executive Officer of the Company, his or
her directly or indirectly soliciting the trade of or trade with, or otherwise
doing business with any client of Employer so as to offer or sell any product or
services that would be competitive with any products or services sold by
Employer during the term of Employee’s employment or any products or services
which Employee knows are being developed by Employer during the term of his or
her employment; or

 

  (6) his or her directly or indirectly taking any action which might divert
from Employer any opportunity that is within the scope of any present or
contemplated future business of Employer during the term of Participant’s
employment or any opportunities that Participant knows are being developed by
Employer during the term of his or her employment.

The payment of any Retirement Benefit that has commenced shall be discontinued
immediately, and any future payments shall be forfeited, upon the occurrence of
any of the events described in subsections (2) through (6) above.

 

10



--------------------------------------------------------------------------------

ARTICLE V

PAYMENT OF RETIREMENT BENEFITS

Section 5.1 Distribution of Retirement Benefits. Except as otherwise elected in
accordance with the provisions of this Section 5.1, a Participant’s Retirement
Benefit shall be payable as follows:

(a) Retirement

 

  (1) Normal Retirement. A Participant’s Retirement Benefit shall commence in
the Normal Form as of the first day of the month following the Participant’s
Separation from Service on or after the Participant’s Normal Retirement Date or,
if the Participant is a Specified Employee on the date of his or her Separation
from Service, as of the first day of the sixth month following the month in
which his Separation from Service occurs, unless the Participant elects to
receive his or her Retirement Benefit in an optional form of payment in
accordance with the provisions set forth in Section 5.1(c) and/or commencing on
a different date in accordance with the timing rule set forth in Section 5.1(d).

 

  (2) Early Retirement. A Participant’s Retirement Benefit shall commence in the
Normal Form as of the first day of the month following the Participant’s
Separation from Service on or after the Participant’s Early Retirement Date, but
prior to the Participant’s Normal Retirement Date or, if the Participant is a
Specified Employee on the date of his or her Separation from Service, as of the
first day of the sixth month following the month in which his or her Separation
from Service occurs, unless the Participant elects to receive his or her
Retirement Benefit in an optional form of payment in accordance with the
provisions set forth in Section 5.1(c) and/or commencing on a different date in
accordance with the timing rule set forth in Section 5.1(d).

(b) Termination of Employment. In the case of a Participant who incurs a
Separation from Service for reasons other than Termination for Cause prior to
his or her Early Retirement Date or Normal Retirement Date, his Retirement
Benefit shall commence in the Normal Form as of the first day of the month
following the Participant’s Normal Retirement Date, unless the Participant
elects to receive his Retirement Benefit in an optional form of payment in
accordance with the provisions set forth in Section 5.1(c) and/or commencing on
a different date in accordance with the timing rule set forth in Section 5.1(d);
provided that a Participant shall receive payment currently in a single lump sum
if the present value of such payment does not exceed $5,000 (determined in
accordance with assumptions and procedures established by the Administrator).
Notwithstanding the foregoing, if the Participant is a Specified Employee on the
date of his or her Separation from Service, payment shall commence as of the
first day of the sixth month following the month in which his or her Separation
from Service occurs, if later than the date determined above.

 

11



--------------------------------------------------------------------------------

(c) Change in Form of Payment. A Participant may elect, at any time during the
180-day period prior to the date on which benefits would commence under
Section 5.1(a) or Section 5.1(b), as applicable (or prior to any later
commencement date elected under Section 5.1(d)) to receive one of the following
forms of payment in lieu of the Normal Form:

 

  (1) A Retirement Benefit payable for the Participant’s life, with no
Retirement Benefit payable after his death.

 

  (2) A reduced Retirement Benefit payable during the Participant’s life with
the provision that after his death 50%, 75% or 100% of the amount payable during
the Participant’s life shall be paid during the life of and to the person
nominated by him as his beneficiary by written designation, filed with the
Committee, when he elected this option, if such person survives him.

 

  (3) A reduced Retirement Benefit payable for the Participant’s life and a
period certain of 5 years as he shall have selected in writing at the time he
elects this option; provided, that such period certain shall not extend beyond
the joint and last survivor expectancy of the Participant and his beneficiary.

In each case, the optional form so elected shall be the Actuarial Equivalent of
the Normal Form. In addition, if the Participant is married on the date of
benefit commencement, his choice of any form of payment other than the Normal
Form or an optional form under (2) above with his spouse as beneficiary shall be
valid only if he obtains his spouse’s written consent in a manner comparable to
the analogous consent requirements applicable under the Retirement Plan.

(d) Change in Timing. A Participant may elect to defer the commencement date of
his or her Retirement Benefit to a date later than the date specified under
Section 5.1(a) or Section 5.1(b), as applicable, provided that such deferral of
commencement shall only be effective if (i) the election is made not less than
12 months before the date the Participant’s Retirement Benefit would otherwise
commence, and (ii) payment will commence under the new election no earlier than
the 5th anniversary of the date any payment would otherwise have been made under
Section 5.1(a) or Section 5.1(b), as applicable. Only one such deferral election
shall be permitted under this Plan for each Participant.

Section 5.2 Designation of Beneficiary. A Participant may, by written
instruction delivered to the Administrator during the Participant’s lifetime,
designate one or more primary and contingent beneficiaries to receive the
Retirement Benefit which may be payable hereunder following the Participant’s
death, and may designate the proportions in which such beneficiaries are to
receive such payments. A Participant may change such designations from time to
time, and the last written designation filed with the Administrator prior to the
Participant’s death shall control. If a Participant fails to specifically
designate a beneficiary, or if no designated beneficiary survives the
Participant, payment shall be made by the Administrator to the Participant’s
surviving spouse, or if none, to the Participant’s children, or if none, to the
Participant’s estate.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

CHANGE IN CONTROL

Section 6.1 “Change in Control” Defined. For purposes of this Section, a “Change
in Control” shall be deemed to have occurred upon the first to occur of the
following events:

(a) any person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with the stock held by such person or group,
represents more than thirty-five (35%) percent of the total fair market value or
total voting power of the stock of the Company (“Change in Ownership”); or

(b) during any twelve-month period, a majority of the Company’s Board is
replaced by new directors whose appointment or election is not endorsed by a
majority of the Company’s Board prior to the date of the new directors’
appointment or election (“Change in Effective Control”); or

(c) during any twelve-month period, any one person, or more than one person
acting as a group, acquires assets from the Company having a total fair market
value equal to or more than one-third (1/3) of the total fair market value of
all of the assets of the Company immediately prior to such acquisition(s)
(“Change in Ownership of Substantial Assets”); notwithstanding the preceding, a
Change in Ownership of Substantial Assets does not occur when assets are
transferred to (a) a shareholder in exchange for stock; (b) an entity that is at
least fifty (50%) percent owned, directly or indirectly, by the Company; (c) a
person, or more than one person acting as a group, that owns at least fifty
(50%) percent of the total value or voting power of the stock of the Company;
or, (d) an entity that is at least fifty (50%) percent owned by a person, or
more than one person acting as a group, that owns at least fifty (50%) percent
of the total value or voting power of the stock of the Company; or,

(d) the Company’s termination of its business and liquidation of its assets; or,

(e) the reorganization, merger or consolidation of the Company into or with
another person or entity, by which reorganization, merger or consolidation the
shareholders of the Company receive less than fifty (50%) percent of the
outstanding voting shares of the new or continuing corporation.

For purposes of the preceding Change in Ownership, Change in Effective Control
and Change in Ownership of Substantial Assets, persons are considered to be
acting as a group when such persons are owners of an entity that enters into a
merger, consolidation, purchase or acquisition of stock, or a similar business
transaction with the Company. Persons are not considered to be acting as a group
merely because such persons happen to purchase or own stock of the Company at
the same time or as a result of the same public offering.

Section 6.2 Vesting Upon Change in Control. Each Participant shall become fully
vested in his or her Retirement Benefit in the event that there is a Change in
Control.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

Section 7.1 General. Except as otherwise specifically provided in the Plan, the
Administrator shall be responsible for administration of the Plan. The
Administrator shall be the “named fiduciary” within the meaning of
Section 402(c)(2) of ERISA.

Section 7.2 Administrative Rules. The Administrator may adopt such rules of
procedure as it deems desirable for the conduct of its affairs, except to the
extent that such rules conflict with the provisions of the Plan.

Section 7.3 Duties. The Administrator shall have the following rights, powers
and duties:

(a) The decision of the Administrator in matters within its jurisdiction shall
be final, binding and conclusive upon the Employers and upon any person affected
by such decision subject to the claims procedure hereinafter set forth.

(b) The Administrator shall have the duty and authority to interpret and
construe the provisions of the Plan, to determine eligibility for Retirement
Benefits and the appropriate amount of any Retirement Benefits, to decide any
question which may arise regarding the rights of employees and to exercise such
powers as the Administrator may deem necessary for the administration of the
Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the terms of the Plan.

(c) The Administrator shall maintain full and complete records of its decisions.
Its records shall contain all relevant data pertaining to the Participant and
his or her rights and duties under the Plan. The Administrator shall have the
duty to maintain Account records of all Participants.

(d) The Administrator shall cause the principal provisions of the Plan to be
communicated to the Participants, and a copy of the Plan and other documents
shall be available at the principal office of the Employers for inspection by
the Participants at reasonable times determined by the Administrator.

(e) The Administrator shall periodically report to the Board with respect to the
status of the Plan.

Section 7.4 Fees. No fee or compensation shall be paid to any person for
services as the Administrator.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

CLAIMS PROCEDURE

Section 8.1 General. Any claim for Retirement Benefits under the Plan shall be
filed by the Participant or beneficiary (“claimant”) in the manner prescribed by
the Administrator.

Section 8.2 Denials. If a claim for Retirement Benefits under the Plan is wholly
or partially denied, notice of the decision shall be furnished to the claimant
by the Administrator within a reasonable period of time, but not more than 90
days after receipt of the claim by the Administrator, unless special
circumstances require further time for processing and the claimant is advised of
the extension before the expiration of the initial 90-day period. In no event
shall notice of the decision be given more than 180 days after the receipt of
the claim.

Section 8.3 Notice. Any claimant who is denied a claim for Retirement Benefits
shall be furnished written notice setting forth:

(a) the specific reason or reasons for the denial;

(b) specific reference to the pertinent provision of the Plan upon which the
denial is based;

(c) a description of any additional material or information necessary of the
claimant to perfect the claim; and

(d) an explanation of the claim review procedure under the Plan.

Section 8.4 Appeals Procedure. In order that a claimant may appeal a denial of a
claim, the claimant or the claimant’s duly authorized representative may:

(a) request a review by written application to the Administrator, or its
designate, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;

(b) review pertinent documents; and

(c) submit issues and comments in writing.

Section 8.5 Review. A decision on review of a denied claim shall be made not
later than sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing and the claimant is
notified of the extension prior to the expiration of the initial 60-day period,
in which case a decision shall be rendered within a reasonable period of time,
but not later than one hundred and twenty (120) days after receipt of the
request for a review. The decision on review shall be in writing and shall
include the specific reason(s) for the decision and the specific reference(s) to
the pertinent provisions of the Plan on which the decision is based.

 

15



--------------------------------------------------------------------------------

Section 8.6 Arbitration of Disputes. Notwithstanding any provision to the
contrary, any dispute arising under this Plan, including without limitation, a
dispute involving a claim for benefits, a dispute arising as a result of a
Termination for Cause (as defined in Section 2.1), or a dispute arising as a
result of a forfeiture of Plan benefits pursuant to Section 4.6(b), shall be
resolved by binding arbitration.

All arbitration shall be determined in accordance with the rules of the American
Arbitration Association then in effect, by a single arbitrator if the parties
shall agree upon one, or by three arbitrators, one appointed by each party and a
third arbitrator appointed by the two arbitrators selected by the parties. All
arbitrators shall be selected from a panel proposed by the American Arbitration
Association. If any party fails to appoint an arbitrator within thirty (30) days
after it is notified to do so, the arbitration shall be accomplished by a single
arbitrator. Each party agrees to comply with any award made in any such
proceeding and to the entry of a judgment in any jurisdiction upon any award
rendered in such proceeding. The decision of the arbitrators shall be tendered
within sixty (60) days of final submission of the parties in writing or any
hearing before the arbitrators and shall include their individual votes. If a
Participant is entitled to an award pursuant to the determination reached in the
arbitration proceeding which is equal to or greater to the amount, if any,
offered by Employer prior to or during arbitration, the Participant shall be
entitled to payment by the Employer of all attorneys’ fees, costs and other
out-of-pocket expenses incurred in connection with the arbitration.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Amendment and Termination. The Company retains the sole and
unilateral right to terminate, amend, modify, or supplement this Plan, in whole
or in part, at any time (including retroactive amendments); provided that no
such change shall reduce a Participant’s Retirement Benefit as of the date of
such change. In the event of the termination of the Plan or any portion thereof,
payment of affected Participants’ Retirement Benefits shall be made under and in
accordance with the terms of the Plan and any applicable elections, except that
the Company may determine, in its sole discretion, to accelerate payments to all
such affected Participants if and to the extent that such acceleration is
permitted under Section 409A of the Code.

Section 9.2 No Assignment. The Participant shall not have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder of any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise.

Section 9.3 Successors and Assigns. The provisions of the Plan are binding upon
and inure to the Retirement Benefit of each Employer, its successors and
assigns, and the Participant, his or her beneficiaries, heirs and legal
representatives.

Section 9.4 Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the Commonwealth of Pennsylvania to the extent not
preempted by the provisions of ERISA.

Section 9.5 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of an Employer or any equity or other
interest in the assets, business or affairs of an Employer. No Participant
hereunder shall have a security interest in assets of an Employer used to make
contributions or pay Retirement Benefits.

Section 9.6 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.

Section 9.7 Notification of Addresses. Each Participant and each beneficiary
shall file with the Administrator, from time to time, in writing, the post
office address of the Participant, the post office address of each beneficiary,
and each change of post office address. Any communication, statement or notice
addressed to the last post office address filed with the Administrator (or if no
such address was filed with the Administrator, then to the last post office
address of the Participant or beneficiary as shown on the Employer’s records)
shall be binding on

 

17



--------------------------------------------------------------------------------

the Participant and each beneficiary for all purposes of the Plan and neither
the Administrator nor the Employer shall be obliged to search for or ascertain
the whereabouts of any Participant or beneficiary.

Section 9.8 Bonding. The Administrator and all agents and advisors employed by
it shall not be required to be bonded, except as otherwise required by ERISA.

Section 9.9 Taxes. The Company shall have the right to withhold from any cash or
other amounts due or to become due from the Company to a Participant (including
by reducing the amount of any Retirement Benefit payable in the future) the
amount of any federal, state and local taxes required to be withheld or
otherwise deducted and paid by the Company with respect to the vesting or
payment of any Retirement Benefit hereunder.

Section 9.10 Compliance with Section 409A. The Plan is intended to comply with
the applicable requirements of Section 409A of the Code, and will be
administered in accordance with Section 409A of the Code to the extent that
Section 409A of the Code applies to the Plan. Notwithstanding any provision in
the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Section 409A of the Code. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring penalties under Section 409A of the Code, then such benefit or payment
will be provided in full at the earliest time thereafter when such penalties
will not be imposed. To the extent that any provision of the Plan would cause a
conflict with the applicable requirements of Section 409A of the Code or would
cause the administration of the Plan to fail to satisfy the applicable
requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law.

 

18



--------------------------------------------------------------------------------

ARTICLE X

FUNDING

Section 10.1 Employer Liability. The entire cost of this Plan shall be paid from
the general assets of the Employer. No liability for the payment of Retirement
Benefits under the Plan shall be imposed upon any officer, trustee, employee, or
agent of an Employer.

Section 10.2 Unfunded Plan. Notwithstanding the remaining sections in this
Article, the Plan, at all times, shall be entirely unfunded and shall constitute
merely the unsecured promise of the Employer to make the payments as provided
for herein. No Participant nor any beneficiary nor any other person shall have,
by reason of this Plan, any rights, title or interest of any kind in or to any
property of the Employer, all of which shall be subject to the claims of general
creditors of the Employer, nor any beneficial interest in any trust which may be
established by the Employer in connection with this Plan nor any guarantee that
assets of the Employer will be sufficient to pay Retirement Benefits under the
Plan. If the Employer transfers any property to a trust in connection with this
Plan such trust shall not be held for the exclusive benefit of Participants and
any assets held in such trust shall be subject to the claims of the Employer’s
general creditors in the event of the Employer’s insolvency.

Section 10.3 Trust. A trust may be established by the execution of a Trust
Agreement with one or more trustees, to be known as the Koppers Inc.
Supplemental Executive Retirement Trust (the “Trust”). If a Trust is
established, the following provisions shall be applicable:

(a) The Trust shall be maintained as a “grantor trust” under Section 677 of the
Code, with the assets of the Trust being held, invested and disposed of by the
trustee, in accordance with the terms of the Trust, for the exclusive purpose of
providing Retirement Benefits for Participants. Notwithstanding any provision of
the Plan or the Trust to the contrary, all assets held in the Trust shall at all
times be subject to the claims of the Employer’s general creditors in the event
of insolvency or bankruptcy.

(b) The Employer, in its sole discretion, and from time to time, may make
contributions to the Trust. All Retirement Benefits under the Plan and expenses
chargeable to the Plan, to the extent not paid directly by the Employer, shall
be paid from the Trust.

(c) The powers, duties and responsibilities of the trustee shall be as set forth
in the Trust Agreement and nothing contained in the Plan, either expressly or by
implication, shall impose any additional powers, duties or responsibilities upon
the trustee.

(d) The Employer shall have no beneficial interest in the Trust and no part of
the Trust shall ever revert or be repaid to the Employer, directly or
indirectly, except as otherwise provided in subsection (a) above or in the Trust
Agreement.

 

19



--------------------------------------------------------------------------------

EXECUTION

The undersigned, pursuant to the approval of the Board, does herewith execute
this Koppers Inc. Supplemental Executive Retirement Plan II, effective as of the
effective date of the amended and restated Plan specified in Section 1.1 hereof.

 

Koppers Inc. By:  

/s/ Steven R. Lacy

Title:   Senior VP, Administration, General Counsel & Secretary

 

20